


110 HR 6458 IH: Gasoline Savings and Speed Limit

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6458
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish a national maximum speed limit of 60 miles
		  per hour on highways, and 65 miles per hour on portions of the National Highway
		  System located outside of an urbanized area.
	
	
		1.Short titleThis Act may be referred to as the
			 Gasoline Savings and Speed Limit
			 Reduction Act of 2008.
		2.Establishment of
			 national maximum speed limits
			(a)National maximum
			 speed limitsChapter 1 of
			 title 23, United States Code, is amended by inserting after section 149 the
			 following:
				
					150.National
				maximum speed limits
						(a)Speed limit
				requirementsThe Secretary
				shall not approve a project under section 106 in any State which has—
							(1)a maximum speed
				limit on any highway within its jurisdiction in excess of 60 miles per hour,
				other than a highway on the National Highway System located outside of an
				urbanized area;
							(2)a maximum speed
				limit on any highway within its jurisdiction on the National Highway System
				located outside of an urbanized area in excess of 65 miles per hour;
							(3)failed to meet the
				requirements of subsection (b); or
							(4)a speed limit on
				any portion of a public highway within its jurisdiction which is not uniformly
				applicable to all types of motor vehicles using such portion of highway, if on
				July 1, 2008, such portion of highway had a speed limit which was uniformly
				applicable to all types of motor vehicles using it, except that—
								(A)a lower speed
				limit may be established for any vehicle operating under a special permit
				because of the weight or dimension of such vehicle, including any load thereon;
				and
								(B)this paragraph
				shall not apply to any portion of a highway during such time that the condition
				of the highway, weather, an accident, or other condition creates a temporary
				hazard to the safety of traffic.
								(b)Certification
							(1)Certification
				requirementEach State shall
				certify to the Secretary before January 1 of each year, beginning in 2009, that
				it is enforcing all speed limits on public highways in accordance with this
				section.
							(2)Data
				requirements
								(A)In
				generalEach State shall submit to the Secretary such data as the
				Secretary determines by rule is necessary to support the certification of the
				State under this subsection, including data required under subparagraph
				(B).
								(B)Data on speed
				limit violations
									(i)In
				generalEach State shall
				submit to the Secretary data on the percentage of motor vehicles exceeding the
				speed limit on maximum speed limit highways, including data on—
										(I)citations;
				and
										(II)travel speed,
				including the posted speed limit and design characteristics of roads from which
				travel speed data are gathered.
										(ii)Establishment of
				criteriaThe Secretary shall
				establish criteria for data submitted under this subparagraph, including
				criteria which take into account the variability of speedometer readings and
				criteria based on the speeds of all vehicles or a representative sample
				thereof.
									(C)Data
				collectionThe Secretary
				shall issue regulations which ensure that—
									(i)the monitoring
				programs conducted by the States to collect data for purposes of this
				subsection are uniform;
									(ii)devices and
				equipment for such programs are placed at locations on maximum speed limit
				highways on a scientifically random basis which takes into account the relative
				risk, as determined by the Secretary, of motor vehicle accidents occurring
				considering the classes of such highways and the speeds at which vehicles
				travel on such classes of highways; and
									(iii)the data
				submitted under this subsection will be in such form as the Secretary
				determines is necessary to carry out this section.
									(c)Penalty for
				underenforcement
							(1)In
				generalExcept as provided in
				paragraph (2), if the data submitted by a State pursuant to subsection (b) at
				the end of a fiscal year show that the percentage of motor vehicles exceeding
				the speed limit on maximum speed limit highways in the State is greater than
				the maximum percentage established for such fiscal year under this paragraph,
				the Secretary shall transfer a percentage of the aggregate amount of
				Federal-aid highway funds apportioned to the State under sections 104(b)(1) and
				104(b)(3) for the fiscal year ending 2 years later to one or more State safety
				projects, as follows:
								(A)2009For the fiscal year ending September 30,
				2009, if the percentage of motor vehicles exceeding the speed limit on maximum
				speed highways in the State is greater than 70 percent, the Secretary shall
				transfer up to 5 percent of the aggregate amount of Federal-aid highway funds
				apportioned to the State under sections 104(b)(1) and 104(b)(3) for the fiscal
				year ending September 30, 2011, to one or more State safety projects.
								(B)2010For the fiscal year ending September 30,
				2010, if the percentage of motor vehicles exceeding the speed limit on maximum
				speed highways in the State is greater than 60 percent,the Secretary shall
				transfer up to 5 percent of the aggregate amount of Federal-aid highway funds
				apportioned to the State under sections 104(b)(1) and 104(b)(3) for the fiscal
				year ending September 30, 2012, to one or more State safety projects.
								(C)2011For the fiscal year ending September 30,
				2011, if the percentage of motor vehicles exceeding the speed limit on maximum
				speed highways in the State is greater than 50 percent, the Secretary shall
				transfer up to 5 percent of the aggregate amount of Federal-aid highway funds
				apportioned to the State under sections 104(b)(1) and 104(b)(3) for the fiscal
				year ending September 30, 2013, to one or more State safety projects.
								(D)2012For the fiscal year ending September 30,
				2012, if the percentage of motor vehicles exceeding the speed limit on maximum
				speed highways in the State is greater than 40 percent, the Secretary shall
				transfer up to 10 percent of the aggregate amount of Federal-aid highway funds
				apportioned to the State under sections 104(b)(1) and 104(b)(3) for the fiscal
				year ending September 30, 2014, to one or more State safety projects.
								(E)2013For the fiscal year ending September 30,
				2013, if the percentage of motor vehicles exceeding the speed limit on maximum
				speed highways in the State is greater than 30 percent, the Secretary shall
				transfer up to 10 percent of the aggregate amount of Federal-aid highway funds
				apportioned to the State under sections 104(b)(1) and 104(b)(3) for the fiscal
				year ending September 30, 2015, to one or more State safety projects.
								(F)Subsequent
				yearsIn a fiscal year
				following the fiscal year ending September 30, 2013, if the percentage of motor
				vehicles exceeding the speed limit on maximum speed highways in the State is
				greater than 30 percent, the Secretary shall transfer up to 10 percent of the
				aggregate amount of Federal-aid highway funds apportioned to the State under
				sections 104(b)(1) and 104(b)(3) for the fiscal year ending 2 years later, to
				one or more State safety projects.
								(2)Hardship
				exemptionNotwithstanding
				paragraph (1), if the Secretary determines, in accordance with criteria
				established by the Secretary, that a transfer of funds under paragraph (1)
				would result in hardship to a State in the fiscal year in which the transfer
				would apply, the Secretary shall defer the transfer until the subsequent fiscal
				year.
							(d)DefinitionsIn
				this section:
							(1)Motor
				vehicleThe term motor vehicle means any vehicle
				driven or drawn by mechanical power manufactured primarily for use on public
				highways, except any vehicle operated exclusively on a rail or rails.
							(2)Maximum speed
				limit highwayThe term maximum speed limit highway
				means a highway subject to the speed limits established under paragraphs (1)
				and (2) of subsection (a).
							(3)Safety
				projectThe term
				safety project means a project carried out for the purpose of
				safety under this title, including a project to promote the awareness and
				education of the public concerning highway safety matters (including
				motorcyclist safety) and to enforce highway safety
				laws.
							.
			(b)Study
				(1)In
			 generalThe Secretary shall arrange with the Transportation
			 Research Board of the National Academy of Sciences to conduct a comprehensive
			 study and investigation of the following:
					(A)Benefits of the
			 programThe benefits, both
			 human and economic, of lowered speeds due to the enactment of this Act, with
			 particular attention to the savings to taxpayers.
					(B)Effectiveness of
			 State enforcementWhether the laws of each State constitute a
			 substantial deterrent to violations of the speed limit on maximum speed limit
			 highways.
					(2)ReportIn
			 entering into an arrangement with the Transportation Research Board of the
			 National Academy of Sciences for conducting such study and investigation, the
			 Secretary shall request the Board to report to the Secretary and Congress not
			 later than 12 months after the date of enactment of this Act on the results of
			 such study and investigation, together with its recommendations. The Secretary
			 shall furnish to the Board on request any information which the Board considers
			 necessary for the purpose of conducting the investigation and study authorized
			 by this section.
				(c)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. National maximum speed
				limits.
					
					.
			
